lN THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

MOHAMMAD SOHA|L SALEEN|, : Civil No. 3:17-cv-1122
Petitioner 1 (Judge Mariani)
v.

MARK GARMAN, et al.,

Respondents

ORDER

AND NOW, this 2 ' l day of January, 2019, upon consideration of Petitioner’s

e Court’s

 

motion (Doc. 29) for appointment of counsei, and in accordance with th

Nlemorandum issued this date, |T lS HEREBY ORDERED THAT the motion (Doc. 29) is

DEN|ED without prejudice.

    

Rdbert eminent

United States District Judge

